Under the rulings in Hendry v. State, 147 Ga. 260 (8) (93 S.E., 413), and Starling v. State, 149 Ga. 172
(99 S.E. 619), "A question as to the constitutionality of a law can not be raised for the first time in a motion for a new trial, where it was not made either by demurrer to the pleadings or by objections to evidence, or in some other appropriate way pending the trial." The plaintiff in error in the instant case was accused and convicted of a misdemeanor. In his motion for new trial an attack is made for the first time upon the constitutionality of a statute. Under the ruling quoted above, concurred in by a majority of the court, no constitutional question is properly made in the case. This being true, the case is not one of which the Supreme Court has jurisdiction; and direction is given that it be transferred to the Court of Appeals, which has jurisdiction to hear and determine the case. Starling v. State, supra; Savannah Electric Co. v.  Thomas, 154 Ga. 258 (113 S.E. 806).
Transferred to Court of Appeals. All the Justices concur, except Hewlett, J., not participating.
                      No. 14281. OCTOBER 13, 1942. *Page 673